Citation Nr: 1542638	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active service from September 1961 to December 1968 and from August 1971 to August 1974. 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent disability rating for the service-connected right knee disability, effective May 1, 2009, after the expiration of a temporary 100 percent disability rating.

In April 2014, the Board denied the claim for a rating in excess of 30 percent for the service-connected right knee disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In November 2014, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's April 2014 decision and remanding the case for additional action.  The appeal has now returned to the Board. 

The Board's April 2014 decision also referred the issue of entitlement to service connection for a neurological disability of the right leg, to include as secondary to the service-connected right knee to the Agency of Original Jurisdiction (AOJ) for adjudication.  The record does not indicate that any action has been taken on this claim, and the Board does not have jurisdiction over it.  It is therefore once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's right knee disability status post total arthroplasty is manifested by intermediate degrees of residual weakness and pain with stiffness, swelling, effusion, and limited motion from 0 to 85 degrees of flexion and extension, without evidence of ankylosis, impairment of the tibia and fibula, or severe painful motion or weakness. 





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post total right knee arthroplasty are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a right knee meniscectomy was awarded in an October 1974 rating decision with an initial 10 percent evaluation assigned effective August 10, 1974.  The Veteran underwent a right total knee replacement in March 2008.  In a March 2008 rating decision, the service-connected knee disability was recharacterized to status post total right knee arthroplasty.  A temporary total rating was assigned from March 4, 2008 with a 30 percent evaluation granted from May 1, 2009.  The July 2009 rating decision on appeal continued the current 30 percent evaluation.  The Veteran contends that an increased rating is warranted as he experiences severe pain, limitation of motion, and functional limitations as residuals of his knee replacement surgery.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As noted above, the Veteran underwent a right total knee replacement in March 2008.  The Rating Schedule provides for a specific diagnostic code for rating the residuals of a knee replacement with prosthesis in 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this diagnostic code, prosthetic replacement of a knee joint is rated 100 percent for 1 year following implementation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The minimum rating is 30 percent under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran is in receipt of a 100 percent evaluation from March 4, 2008 to April 30, 2009, a period longer than the one year specified by Diagnostic Code 5055.  The Board will not disturb this rating and instead must determine whether the right knee disability most nearly approximates a rating in excess of 30 percent for the period beginning May 1, 2009.  After review of the evidence the Board finds that a rating in excess of 30 percent is not warranted for the status post total right knee replacement at any time during the claims period. 

Diagnostic Code 5055 provides that a rating may be made to analogy under Diagnostic Codes 5256, 5261 and 5262 with intermediate degrees of residual weakness, pain or limitation of motion.  The currently assigned 30 percent evaluation is the minimum rating possible following a knee replacement.  With respect to limitation of motion, the Veteran's knee demonstrated flexion to 85 degrees with full extension to 0 degrees during the June 2009 and April 2015 VA examinations.  These findings are noncompensable under both Diagnostic Code 5261 pertaining limitation of extension and Diagnostic Code 5260 pertaining to limitation to flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.

With respect to functional factors, the April 2015 VA examiner specifically noted the presence of discomfort beginning at 85 degrees of flexion during motion testing with no change to range of motion following repetitive testing.  The examiner also specified that the Veteran's pain affected function of the right knee through difficulty squatting, rising from a low chair, and navigating stairs due to limited flexion.  In the context of examinations regarding functional loss due to limitation of motion, "when pain is associated with movement," the examiner must state whether pain could limit functional ability during flare-ups or after repeated use.  Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011).  The examiner must portray such limitations in terms of range-of-motion loss, if feasible.  Id.  In this case, the April 2015 VA examiner provided specific examples of the type of functional impairment manifested by the Veteran due to knee pain and other factors.  The examiner also found that it was not possible to express the effect of pain, weakness, fatigue, and incoordination on functional loss and the repeated use of the joint over time without resorting to speculation.  Although such findings were not possible, the examiner recorded the Veteran's specific complaints regarding the use and limitations of his right knee, determined the degree at which pain began during movement, and performed repetitive range of motion testing with no additional loss of motion or function.  Therefore, even with consideration of functional factors, the Board finds that the Veteran does not manifest limitation of motion that is compensable and a rating in excess of 30 percent is clearly not warranted by analogy to Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.   

The criteria for the evaluation of knee replacements also provides for an increased rating by analogy to Diagnostic Codes 5260 (knee ankylosis) and 5262 (impairment of the tibia and fibula).  However, it is clear that the Veteran's right knee disability does not manifest either of these conditions to allow for an increased rating by analogy.  The June 2009 and April 2015 VA examiners both specifically found that the Veteran did not manifest ankylosis of the right knee, and the range of motion findings discussed above clearly establish that he has maintained some useful motion of the joint throughout the claims period.  In statements accompanying his notice of disagreement and substantive appeal, the Veteran argued that his right knee manifested ankylosis as joint stiffness.  For VA rating purposes, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran is competent to report that he experiences joint stiffness, but he has not reported symptoms of VA-defined ankylosis such as immobilization or fixation of the knee joint.  The April 2015 VA examiner also addressed the Veteran's complaints of knee stiffness and found that the symptom, also called arthrofibrosis, is a postoperative limitation of range of motion that may result in functional impairment.  The examiner provided examples of certain activities and the degree of motion required for each and measured the Veteran's range of motion of the right knee, to include the point at which he experienced discomfort.  The results reported by the April 2015 VA examiner therefore take into account the Veteran's complaints of stiffness.  With regard to the presence of any ankylosis, the Board finds that the objective medical evidence is more probative than the Veteran's lay statements and concludes that the Veteran does not meet the criteria for an increased rating under Diagnostic Code 5256 based on knee ankylosis.  
Similarly, the record does not contain any competent medical evidence of impairment to the tibia or fibula.  The April 2015 VA examiner specifically found that the service-connected right knee condition did not include recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran complained of moderate discomfort to palpation of the right tibia below the jointline, but the April 2015 VA examiner determined that the tenderness was most likely related to the Veteran's saphenous vein and not a product of the service-connected right knee disability.  Thus, rating the Veteran's disability by analogy to impairment of the tibia and fibula under Diagnostic Code 5262 is not appropriate.  

Under Diagnostic Code 5055, a 60 percent rating is possible for residuals of a total knee replacement consisting of severe painful motion or weakness.  The Veteran has consistently complained of right knee pain throughout the claims period, but has characterized the pain as varying and dependent on his level of activity and the time of day.  Thus, he has not reported consistent severe knee pain.  He also complained of symptoms such as swelling, stiffness, and clicking of the knee with use.  The April 2015 VA examiner addressed these symptoms, finding they were all typical postoperative results of knee replacement surgery.  The examiner also noted that the Veteran's swelling of the right knee was most likely due to the formation of fibrosis and heterotropic bone after his knee replacement, another common side effect of the surgery.  The examiner found that the Veteran did not require any assistive devices for ambulation and the range of motion findings discussed above, even with consideration of functional factors, clearly do not most nearly approximate severe painful motion or weakness as required for a 60 percent rating.  In fact, as noted above, the Veteran's limitation of motion of the right knee is not even compensable under Diagnostic Code 5260 and 5261.  Thus, with consideration of the competent lay and medical evidence, the Board concludes that the Veteran's service-connected right knee disability most nearly approximates the criteria associated with the currently assigned 30 percent rating under Diagnostic Code 5055. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right knee disability status post total knee replacement is manifested by symptoms such as painful and limited motion with accompanying stiffness, swelling, and clicking.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's knee condition.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and while he is not currently working, he reported to the June 2009 VA examiner that he stopped retired from his previous job as he was eligible due to age or length of employment.  There is no medical evidence that the Veteran's right knee renders him unable to perform work duties consistent with his experience and education and he has not alleged that he is unemployable due to the impairment resulting from the knee disability.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right knee disability.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the notification letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim has been readjudicated multiple times since the January 2011 notice letter, most recently in the May 2015 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  During the April 2015 VA examination, the Veteran reported receiving private physical therapy treatment after his March 2008 right total knee replacement.  In a March 2015 letter, VA requested that the Veteran identify all VA and non-VA providers who had treated his service-connected right knee condition and provide medical release forms to allow VA to obtain medical records from the identified facilities on his behalf.  No response to this letter was received.  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to obtain all relevant records of treatment described by the Veteran, but VA cannot request private treatment records without the Veteran's permission.  

Additionally, the Veteran was provided an adequate VA examination in April 2015 to determine the current severity of his service-connected right knee disability.  The examination report includes a full recitation of the Veteran's complaints and statements regarding his functional impairment, as well as the results of a physical examination.  The examiner determined the range of motion of the right knee disability, including the point at which pain began and the functional effect of pain and other symptoms.  The examiner also concluded that it was not feasible to express the pain and functional loss associated with the Veteran's flare-ups of knee pain and repeated use of the joint in terms of degrees lost and range of motion.  This finding was made in accordance with the Court's decision in Mitchell v. Shinseki, 25 Vet.App. 32 (2011) and the parties' November 2014 Joint Motion for Remand.  

The Board also finds that VA has complied with the January 2015 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a March 2015 letter and asked to identify all VA and non-VA health care providers.  No response to this request was received.  The Veteran was also examined by VA in April 2015 and the case was readjudicated in the May 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for status post total right knee arthroplasty is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


